Title: To George Washington from John Durkee, 22 April 1781
From: Durkee, John
To: Washington, George


                        
                            Sir
                            Camp April 22d 1781
                        
                        Receeived yours of of the 20th instant, am sorry to find myself under your Excellencys Displeasure respecting
                            the Men at Wyoming—when Colo. Butler was in Camp in January he represented to General Parsons that several Men of the
                            independent Company commanded by Capt. Spaulding had Families & were not likely to be of any Service to the public
                            if called to do Duty in a marching Regiment as they would be oblieged to bring their Families with them—General Parsons
                            proposed he would represent the Matter—& as Colo. Butler could not join immediately that those Characters should
                            wait the last till his Waggon came on—soon after & before Capt. Spaulding joined in the Absence of General Parsons
                            I wrote to & reminded Colo. Butler of the Proposal by General Parsons; find that Capt. Spaulding left Seven of his
                            Company & that four of the other Men detached from the Connecticut Line were retained by Colo. Butler—but that
                            Colo. Butler & the whole of the Men were expected on before this Time—know not from whence Mr Hurlbut got his
                            Information, as your Excellency may depend on the above Representation to be true. I have the Honor to be with the
                            greatest Respect your Excellencys most obedient Humbe Servt
                        
                            J. Durkee Colo.
                        
                    